DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         MALIK HAMID ZAMAN,
                              Appellant,

                                      v.

                                MARGIT MA,
                                 Appellee.

                                No. 4D20-2169

                               [October 7, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502019CA003465.

  Malik Hamid Zaman, Palm Beach Gardens, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.